DETAILED ACTION

Election/Restrictions
Applicant’s election of Species 2 (depicted by applicant’s figure 5; claims 1-5, 9, and 13-20) in the reply filed on May 18, 2022 is acknowledged.  However, due to the establishment of allowable subject matter within the independent claims, the restriction requirement is hereby withdrawn.  Claims 1-20 are treated on their merits below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
 
Information Disclosure Statement
The references cited within the IDS documents submitted on August 3, 2020 and December 8, 2021 have been considered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art of record does not teach or suggest the disclosed invention regarding: 
A photoelectric conversion apparatus, particularly characterized by the combination of:
a first chip including a first semiconductor layer having an avalanche diode, and a first multilayer wiring layer; and 
a second chip including a second semiconductor layer having a signal processing portion for processing a signal from the avalanche diode, and a second multilayer wiring layer, 
wherein the avalanche diode is applied with a first voltage and a second voltage, 
wherein the first or the second multilayer wiring layer is provided with a first electrode supplied with the first voltage from an outside of the photoelectric conversion apparatus, and 
wherein the first electrode is not connected with the second semiconductor layer, as recited within claim 1.  
Claims 2-15 depend from claim 1.
Claims 19-20 also contain all the limitations of claim 1.

A photoelectric conversion apparatus, particularly characterized by the combination of: 
a first chip including a first semiconductor layer having an avalanche diode, and a first multilayer wiring layer; and 
a second chip including a second semiconductor layer having a signal processing portion for processing a signal from the avalanche diode, and a second multilayer wiring layer, 
wherein the avalanche diode is supplied with a first voltage as a negative voltage and a second voltage as a positive voltage, 
wherein the first or the second multilayer wiring layer is provided with a first electrode supplied with the first voltage from an outside of the photoelectric conversion apparatus, and 
wherein the first voltage is not supplied to the second semiconductor layer, as recited within claim 16.  
Claim 17 depends upon claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.
The closest prior art, Yamashita (2020/0227582 A1), does not teach the avalanche diode is applied with a first voltage, wherein the first or the second multilayer wiring layer is provided with a first electrode supplied with the first voltage from an outside of the photoelectric conversion apparatus, and wherein the first electrode is not connected with the second semiconductor layer as detailed in claim 1, or the avalanche diode is supplied with a first voltage as a negative voltage and a second voltage as a positive voltage, wherein the first or the second multilayer wiring layer is provided with a first electrode supplied with the first voltage from an outside of the photoelectric conversion apparatus, and wherein the first voltage is not supplied to the second semiconductor layer, as detailed in claim 16.


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812